DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.
Claims 1-19 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzures et al. (US 2003/0196685 A1).
Anzures et al. anticipate the claimed alkoxylates because Anzures et al. disclose alkoxylates having the claimed formula (I),  wherein X is selected from ethoxy and mixtures of ethoxy and propoxy groups; T is selected from H, SO3-, CH2COO- and PO32-; R3-R7 are independently of one another H, aryl or aryl-substituted linear or branched C1 to C3 alkyl; n is an integer from 4 to 80 (see paragraphs 0024-0029; the Table in paragraph 0056 on page 7 and claims 1-3, 5-9 and 17).  Specific examples of the alkoxylate include Tristyrylphenol ethoxylate, 8 moles ethylene oxide; Tristyrylphenol ethoxylate, 40 moles ethylene oxide; Tristyrylphenol ethoxylate/propoxylate; Tristyrylphenol ethoxylate phosphate ester, acid free (see the Table in paragraph 0056 on page 7 and claim 17).   The alkoxylate compounds may be present in a cleaning composition with adjuvants to assist the cleaning (see paragraph 0030).  Claims 1-3 and 5 are product-by-process claims.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Claims 1-3, 5, 7-9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonn et al. (US 4,564,632).
.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al. (US 5,855,662).
Brand et al. anticipates the claimed alkoxylates because Brand et al. disclose compounds of the formula (I)

    PNG
    media_image1.png
    403
    470
    media_image1.png
    Greyscale
, wherein X is ethoxy or mixtures of ethoxy and propoxy; T is H; R3-R7 are independently H, Y, or aryl-substituted branched C2-C3 alkyl; and n is 6 to 40 (see claims 1 and 2).  A more specific example is the compound

    PNG
    media_image2.png
    386
    445
    media_image2.png
    Greyscale
(see claim 8).  Claims 1-6 are product-by-process claims.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al. (US 2003/0196685 A1).
Anzures et al. disclose a cleaning composition having a compound of the general formula 
    PNG
    media_image3.png
    55
    197
    media_image3.png
    Greyscale
(see paragraphs 0024-0029 and the Table on page 7).  In the claimed formula (I), 
    PNG
    media_image4.png
    129
    162
    media_image4.png
    Greyscale
 corresponds to OR, X corresponds to AO, and Z corresponds to T.  
Claims 1-6 are product-by-process claims.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Claims 7-18 are disclosed or suggested, since R may be a unsubstituted or substituted C6 aryl, wherein the substituents include one or halogens, phenyl, 
    PNG
    media_image3.png
    55
    197
    media_image3.png
    Greyscale
disclosed by Anzures et al. in order to obtain a compound having the claimed formula (I), wherein X is selected from ethoxy or mixtures of ethoxy and propoxy; T is selected from H, SO3-, CH2COO- or PO32-; R3-R7 is independently selected from H, Y, aryl, aryl-substituted linear or branched C1 to C3 alkyl or O(Z)mT1; Y is selected from R8, OR8, F, Cl, Br, I, COOR9; Z is selected from ethoxy or mixtures of ethoxy and propoxy; T is selected from H, SO3-, CH2COO- or PO32-; and m + n on a molar average is a number ranging from 5 to 83.  In addition, the compound of formula (I) disclosed by Anzures et al. has the same utility as the claimed alkoxylates.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  
Claim 19 is disclosed since the cleaning composition of Anzures et al. includes the compound having the formula (I) 
    PNG
    media_image3.png
    55
    197
    media_image3.png
    Greyscale
and may also contains adjuvants to assist the cleaning compound (see paragraph 0030). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Churchill et al. (US 4,127,550) disclose alkoxylates obtained by alkoxylating the alkylation products formed by the acid catalyzed alkylation of a phenolic compound with styrene or a substituted styrene (see abstract; column 1, line 54 to column 4, line 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699